              Case 2:18-cv-01213-JCC Document 48 Filed 07/17/20 Page 1 of 2



                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARIO RODRIGUEZ,                                     CASE NO. C18-1213-JCC
10                           Plaintiff,                    MINUTE ORDER
11           v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the stay in
18   this case (Dkt. No. 47). Having thoroughly reviewed the motion and the relevant record and
19   finding good cause, the Court hereby GRANTS the motion and ORDERS that:
20       1. The stay in this case is CONTINUED until November 13, 2020;
21       2. If Plaintiff is unable to retain new counsel, Plaintiff must file a motion to proceed pro se
22           in accordance with Western District of Washington Local Civil Rule 83.2(b)(5) within
23           seven days of the expiration of the stay;
24       3. Once Plaintiff retains new counsel or is granted leave to proceed pro se pursuant to
25           Local Civil Rule 83.2(b)(5), the parties shall file a joint status report proposing a
26           modified case schedule, including new noting dates for the pending motions (Dkt. Nos.


     MINUTE ORDER
     C18-1213-JCC
     PAGE - 1
            Case 2:18-cv-01213-JCC Document 48 Filed 07/17/20 Page 2 of 2




 1         26, 31) and a new trial date.

 2        DATED this 17th day of July 2020.

 3                                            William M. McCool
                                              Clerk of Court
 4
                                              s/Tomas Hernandez
 5
                                              Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1213-JCC
     PAGE - 2
